McSherry, J.,
delivered the opinion of the Court.
We find no difficulty in affirming the judgment appealed from in this case.
The appellant is a company incorporated under the laws of Maryland, and transacts its business within this State. It has a capital stock divided into shares, and owns real and personal property. This real property has been duly assessed for taxation, and the valuation placed thereon has been deducted from the assessed value of the capital stock as required by sec. 141 of Art. 81 of the Code. The State taxes upon the company’s'real estate have been paid, and so also have the State taxes on its shares of . stock. In addition to these taxes the State levied under the , Act of 1890, ch. 559, a further tax of one-half of one per cent. * on the gross receipts of this "and other liké companies, and for a failure to pay this latter tax the pending suit was *70instituted. The defence relied on is that the gross receipt tax is a double tax upon the same property, and therefore unauthorized and illegal. It is claimed to be a double tax because it is insisted that the yalue which the capital stock possesses after the assessed value of the real estate has been deducted, is such only as arises out of the ownership and operation of the franchises of the company, and as a tax on gross receipts is a tax on the franchise, a tax on the capital stock, whose value is the ownership and use of the company’s franchises, is an additional tax on the same thing. But this argument is obviously fallacious.
The taxable value of shares of capital stock is fixed by f the State Tax Commissioner. He is required by the stat-j utes to deduct from the aggregate value of all the shares | of the capital stock of banks and other corporations the ; assessed value of the real estate owned by the company, i and to divide the residuum by the number of shares of the 'stock, and the quotient is declared to be the taxable value f of each share for State purposes of taxation. Upon the | valuation thus ascertained the State tax is levied. But the tax is not a tax upon the stock or upon the corporation, but upon the owners of the shares of stock, though the officers of the corporation are made the agents of the State for the collection of the State tax. It is not material what assets or other property make up the value of the shares. Those shares are property, and under existing laws are taxable property. They belong to the stockholders respectively and individually, and when for the sake of convenience in collecting the tax thereon, the corporation pays the State tax upon these shares into the State treasury, it pays the tax not upon the company’s own property, nor for the company, but upon the property of each stockholder and for each stockholder respectively, by whom the company is entitled to be reimbursed. Hence when the owner of the shares is taxed on account of his ownership and the tax is paid for him by the company, the tax is not levied upon or collected from the corporation at all.
*71The gross-receipt tax is quite another and a different thing. It is a tax imposed upon the corporation because of the value of its franchises as distinguished from its ownership of tangible and visible property. And whilst the value of its franchises may-to some extent give value to its capital stock, the gross-receipt tax is not a tax upon the owner of the stock measured by the value of the stock, but upon the corporation as the owner of the franchise or right to exist and to transact business; which franchise or right, though property, is the property of the artificial body as a body corporate. It has been repeatedly held by this '.Court that a gross-receipt tax may be validly im-, posed. State vs. Phil., Wilm. & Balto. R. R. Co., 45 Md., 379; State vs. North. Cent. R. W. Co., 44 Md., 169.
As, then, the tax in the one instance is upon the owner of the capital stock, whose liability is fixed by the value placed upon the shares by the State Tax Commissioner, and in the other instance the tax is upon the corporation, the extent of whose liability is measured by the amount of its gross receipts, it is perfectly apparent that the two taxes are not upon the same individual, natural or artificial, in consequence of his or its ownership of the same property, notwithstanding the franchises of the corporation in some measure give value to the shares of stock.
But if this were conceded to be a double tax it would not necessarily on that account be void. The Declaration of Bights requires equality in. taxation, and in so far as a double tax destroys that equality, it is invalid, but not otherwise. Cooley on Taxation, 161, etc. Taxes are levied upon the individual and not upon property, though the value of the property owned by him is the standard by which the extent of the individual’s liability is ascertained and measured. Hence the imposition of a tax twice upon one person for the same purpose because of his ownership of a particular piece of property would be a double taxj which, in consequence of its inequality, would not be sus*72tamed. But when the same property represents distinct values belonging' to different • persons, be those persons natural or artificial, both persons may be lawfully taxed, and the amounts of their separate contributions would be fixed by the values which the same property represented in the hands of each respectively. And this would not be double taxation in the sense in which it is obnoxious to the organic law.
(Decided 13th March, 1894.)
The second point involved is as to the costs and fees imposed and prescribed by the Act of 1890, ch. 559. About this we have no difficulty. The Legislature has the undoubted right to prescribe what costs shall be taxed in a case; and when an unsuccessful attempt is made to resist and defeat the collection of a just debt due to the State, the General'Assembly may lawfully visit upon the defendant not only the costs usually taxed, but further costs by way of a fee to the attorney who represents the State. Such legislation is undeniably within the powers of the General Assembly, and is neither oppressive nor unreasonable.
Finding no errors in the judgment appealed from, it will be affirmed, with costs.

Judgment affirmed, with costs.